Citation Nr: 0204641	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  97-21 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida in June 1996 and September 2000.  The 
Board remanded this case back to the RO for further 
development in April 1999 and July 2000, and the case has 
since been returned to the Board.

In his May 2001 Substantive Appeal, the veteran requested a 
VA Travel Board hearing.  However, he withdrew this request 
in a June 2001 submission.  See 38 C.F.R. § 20.704(e) (2001).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's degenerative disc disease of the lumbar 
spine is productive of severe symptomatology, including 
severely limited motion and pain upon motion.

3.  The veteran's service-connected disabilities include 
bilateral pes cavus, with multiple hammertoe deformities, 
calluses, tylomas, and talipes equinovarus, evaluated as 50 
percent disabling; degenerative disc disease of the lumbar 
spine, evaluated as 40 percent disabling; and a pilonidal 
cyst, evaluated as zero percent disabling.

4.  The combined evaluation for the veteran's service-
connected disabilities is 70 percent.

5.  The evidence of record supports the finding that the 
veteran's service-connected disabilities render him unable to 
obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for degenerative 
disc disease of the lumbar spine have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

2.  The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  Specifically, the RO has 
obtained records of treatment reported by the veteran and has 
afforded him multiple VA examinations.  See also 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in multiple 
Statements of the Case and Supplemental Statements of the 
Case issued during the pendency of this appeal.  See 
38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).  

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).


I.  Entitlement to an initial compensable evaluation for 
degenerative disc disease 
of the lumbar spine

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).

The veteran's claim of entitlement to service connection for 
a lumbar spine disorder was granted by the Board in a July 
2000 decision on the basis of aggravation due to his service-
connected bilateral pes cavus.  In a subsequent rating 
decision issued in September 2000, the RO assigned a zero 
percent evaluation as of July 1995, the date of the veteran's 
claim.  As such, the Board has considered all evidence dating 
back to the initial claim.

During his June 1996 feet examination, the veteran reported 
back pain that was "present almost all of the time," and he 
reported that his original back injury occurred in 1967.  The 
examination revealed forward flexion to 92 degrees, left 
lateral flexion to 35 degrees (with an additional 7 degrees 
elicited with discomfort), right lateral flexion to 45 
degrees, left twisting to 50 degrees, and right twisting to 
35 degrees.  A "[h]istorical diagnosis" of degenerative 
disc disease of the lumbar spine was rendered.

During his September 1997 VA spine examination, the veteran 
complained of lower back pain radiating to the legs, more so 
on the right.  The examination revealed forward flexion to 25 
degrees, extension to 20 degrees, bilateral lateral flexion 
to 15 degrees, bilateral rotation to 10 degrees, and pain 
with all movements.  The examiner diagnosed multi-level 
degenerative disc disease of the lumbar spine and noted that 
this disability was, at baseline, moderate to severe in 
degree and then aggravated by the veteran's disability of the 
feet.  However, the examiner indicated that the claims file 
was not available for review.

During his July 1998 RO hearing, the veteran stated that he 
had not worked since 1992 and that his recurring attacks of 
back pain and neurological symptoms had worsened since that 
time.

In a July 1999 statement, a VA examiner who had reviewed the 
veteran's claims file noted that "[i]t is impossible to 
attribute the amount of aggravation of [the] veteran's 
current low back disability due to his foot over and above 
any disability of his back that existed prior to such 
aggravation."

The veteran underwent a VA general medical examination in 
March 2001, during which he reported a progressive worsening 
of his back condition.  He noted that his back pain radiated 
down both legs posteriorly, but the examiner also indicated 
that there was evidence of peripheral neuropathy due to 
diabetes mellitus.  Range of motion testing revealed forward 
flexion to 10 degrees, backward extension to zero degrees, 
left lateral flexion to 10 degrees, right lateral flexion to 
5 to 7 degrees, and no rotation without severe pain.  X-rays 
of the lumbar spine from September 1997 were noted to have 
shown mild narrowing of the intervertebral disc spaces 
between L4-L5, moderate narrowing of the spaces between L5-
S1, hypertrophic spurring at L1 and L5, compression of the 
lower lumbar spine, and lumbosacral disc derangement.  The 
diagnosis was degenerative disc disease, lumbar and 
lumbosacral spine.  The examiner further noted the following:

It is certainly felt again that [the] 
veteran's lumbar spine has become 
progressively worse secondary to: one, 
his severe exogenous obesity, almost 
morbid obesity and also due to his severe 
debilitating problem with bilateral feet.  
Also, because of [the] veteran's 
peripheral neuropathy, which is felt to 
be secondary to diabetes, he has further 
difficulty in ambulating.  And we were 
asked, regarding his employability, it is 
certainly felt that his medical problems, 
in addition to his chronic depression, 
certainly also contribute to his 
unemployability.  I would feel at this 
time it would be very difficult for this 
patient to be employable, even in a 
sedentary-type position.

The RO has evaluated the veteran's degenerative disc disease 
of the lumbar spine at the zero percent rate under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).  Under this section, 
postoperative and cured intervertebral disc syndrome warrants 
a zero percent evaluation.  A 10 percent evaluation is in 
order in mild cases.  In moderate cases, with recurring 
attacks, a 20 percent evaluation is appropriate.  A 40 
percent evaluation is assigned in severe cases, characterized 
by recurring attacks with intermittent relief.  A 60 percent 
evaluation is warranted in pronounced cases, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief.

It appears from the record that the RO has predicated the 
assigned zero percent evaluation on the September 1997 
opinion regarding the degree of lumbar spine disability 
existing separate from the aggravation due to the veteran's 
disorder of the feet.  In addition to being somewhat out of 
date, however, this opinion was not predicated on a claims 
file review.  By contrast, the July 1999 VA opinion 
suggesting that symptoms attributable to the disorder of the 
feet could not be distinguished from the underlying disorder 
was based on a claims file review, and the Board therefore 
finds that this opinion has greater probative value.  
Therefore, since the overall evidence does not provide for 
such a differentiation of symptoms, the Board will treat all 
symptoms attributable to the lumbar spine disorder as part of 
the service-connected disorder.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (when it is not possible to 
separate the effects of a nonservice-connected condition from 
those of a service-connected condition, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service-connected condition).  

As such, the Board next observes that the veteran's 
degenerative disc disease of the lumbar spine has been shown 
to be severe in degree.  Relevant findings include severe 
limitation of motion (particularly flexion), pain on range of 
motion testing, and subjective complaints of severe pain.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 
C.F.R. §§ 4.40, 4.45 (2001).  These findings equate to a 40 
percent evaluation under Diagnostic Code 5293.  

The Board has also considered whether an even higher 
evaluation, of 60 percent, is warranted.  However, the 
veteran's disability has not been described as "pronounced" 
in degree by any of his examiners to date, and his noted 
neuropathy has been attributed instead to his nonservice-
connected diabetes mellitus.  There is also no evidence of a 
vertebral fracture with demonstrable deformity (warranting an 
additional 10 percent under Diagnostic Code 5285) or 
unfavorable ankylosis of the lumbar spine (50 percent under 
Diagnostic Code 5289).

Overall, the evidence supports an initial 40 percent 
evaluation, but not more, for the veteran's degenerative disc 
disease of the lumbar spine.  To that extent, the appeal is 
granted.


II.  Entitlement to TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2001).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but age and the impairment caused by 
nonservice-connected disabilities are not for consideration 
in determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2001).  
Marginal employment, defined as an amount of earned annual 
income that does not exceed the poverty threshold determined 
by the United States Department of Commerce, Bureau of the 
Census, shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a) (2001).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2001).  In exceptional cases, an 
extra-schedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(2001).  

In this case, the veteran's service-connected disabilities 
include bilateral pes cavus, with multiple hammertoe 
deformities, calluses, tylomas, and talipes equinovarus, 
evaluated as 50 percent disabling; degenerative disc disease 
of the lumbar spine, evaluated as 40 percent disabling; and a 
pilonidal cyst, evaluated as zero percent disabling.  The 
combined evaluation for the veteran's service-connected 
disabilities is 70 percent.  See 38 C.F.R. § 4.25 (2001).  
This evaluation meets the initial criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) 
(2001), and the question thus becomes whether these 
disabilities, in and of themselves, preclude the veteran from 
securing or following a substantially gainful occupation.

In this regard, the Board has considered the veteran's 
educational and employment background.  In his July 1995 
application, the veteran reported that he had last worked 
full-time in November 1992 as a computer specialist and that 
he had completed three years of college.
 
As to whether the veteran's service-connected disabilities 
preclude substantially gainful employment, the Board finds 
the opinion from the March 2001 VA examination, cited above, 
to be particularly telling.  In this opinion, the examiner 
indicated that the veteran was essentially unemployable.  
While this examiner made reference to other disabilities, 
including morbid obesity, diabetes mellitus, and depression, 
the veteran's lumbar spine and feet disabilities were very 
prominently mentioned.  As noted above, these disabilities, 
along with the veteran's pilonidal cyst, meet the criteria 
for consideration for TDIU under 38 C.F.R. § 4.16(a) (2001). 

Given this evidence, and after resolving all doubt in the 
veteran's favor, the Board is satisfied that his service-
connected disabilities render him unable to obtain or 
maintain substantially gainful employment.  As such, the 
criteria for entitlement to TDIU have been met.  See 38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).



ORDER

A 40 percent initial evaluation for degenerative disc disease 
of the lumbar spine is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

